                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:19CR111

       vs.
                                                                         ORDER
JAL CHUAR,

                        Defendant.


       This matter is before the court on Defendant's SECOND UNOPPOSED MOTION FOR
EXTENSION OF TIME FOR FILING PRETRIAL MOTIONS [23]. For good cause shown, I
find that the motion should be granted.       Defendant will be given an approximate 30-day
extension. Pretrial Motions shall be filed by July 17, 2019.


       IT IS ORDERED:
       1.      Defendant's SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
FOR FILING PRETRIAL MOTIONS [23] is granted.                   Pretrial motions shall be filed on or
before July 17, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date, and July 17, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.         18 U.S.C. §
3161(h)(7)(A) & (B).
       Dated this 6th day of June, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
